Citation Nr: 1505004	
Decision Date: 02/03/15    Archive Date: 02/09/15

DOCKET NO.  12-31 322	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for right ear hearing loss.

2.  Entitlement to service connection for left ear damage to include dizziness.

3.  Entitlement to service connection for sinusitis.

4.  Entitlement to service connection for sleep apnea.

5.  Entitlement to service connection for pseudofolliculitis barbae.


REPRESENTATION

Appellant represented by:	Robert C. Brown, Jr., Attorney




WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Sarah Richmond, Counsel


INTRODUCTION

The Veteran had active military service from June 1992 to June 1996 in the U.S. Air Force and August 1997 to March 2003 in the U.S. Coast Guard.

This matter comes to the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  In December 2011, the RO, in pertinent part, denied service connection for right ear hearing loss and sinusitis.  The RO denied service connection for sleep apnea, ear damage with dizziness, and pseudofolliculitis barbae in April 2013.  In February 2014, the Veteran and his spouse testified before the undersigned Veterans Law Judge at a Board video conference hearing at the RO.  A transcript of the hearing is of record (in Virtual VA).

The issue of entitlement to an increased rating for left ear hearing loss has been raised by the record during testimony at the February 2014 Board hearing, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).

The issue of entitlement to service connection for right ear hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The evidence of record is at least in equipoise as to whether the Veteran's currently diagnosed Meniere's disease with vertigo (claimed as left ear damage with dizziness) was incurred in service. 

2.  The evidence of record is at least in equipoise as to whether the Veteran's currently diagnosed sinusitis was incurred in service.
      
3.  The evidence of record is at least in equipoise as to whether the Veteran's currently diagnosed sleep apnea was incurred in service.

4.  The evidence of record is at least in equipoise as to whether the Veteran's currently diagnosed pseudofolliculitis barbae was incurred in service.


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in favor of the Veteran, the criteria for service connection for left ear damage with dizziness (diagnosed as Meniere's disease with vertigo) have been met. 38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2014).

2.  Resolving all reasonable doubt in favor of the Veteran, the criteria for service connection for sinusitis have been met. 38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2014).

3.  Resolving all reasonable doubt in favor of the Veteran, the criteria for service connection for sleep apnea have been met. 38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2014).

4.  Resolving all reasonable doubt in favor of the Veteran, the criteria for service connection for pseudofolliculitis barbae have been met. 38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

In this decision, the Board grants service connection for left ear damage with dizziness, sinusitis, sleep apnea, and pseudofolliculitis.  Other than the matter addressed in the remand section below, as this represents a complete grant of the benefit sought on appeal, no discussion of VA's duty to notify and assist is necessary.

II.  Service Connection

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The initial inquiry in determining probative value is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  A review of the claims file is not required, since a medical professional can also become aware of the relevant medical history by having treated a Veteran for a long period of time or through a factually accurate medical history reported by a Veteran.  See id. at 303-04.  

The second inquiry involves consideration of whether the medical expert provided a fully articulated opinion.  See id.  A medical opinion that is equivocal in nature or expressed in speculative language does not provide the degree of certainty required for medical nexus evidence.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The third and final factor in determining the probative value of an opinion involves consideration of whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez, 22 Vet. App. at 304; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

A.  Left Ear Damage with Dizziness

The Veteran seeks service connection for ear damage with dizziness.  At the February 2014 Board hearing the Veteran testified that while flying on a mission in the Coast Guard he had a "sinus blowout" through his left ear.  See Board Hearing Transcript, p. 9.  He recalled feeling like his head "was going to explode" and that his eye "was going to pop out" and that he had two incidents like that.  Id.
He indicated that on certain flights he would have 10 to 12 hour flights in one day and he might ascend and descend 5 to 10 times with a pressurization cycle.  Id. at 11.  He also recalled that he had blood in his ear and after flying a mission he would feel dizzy for hours.  Id. at 12.  He indicated that several times he would try to equalize pressure (Valsalva) by holding his nose and blowing out to help pop his ears but he could not do it.  Id. at 13.  He further noted that he has continued to have these problems since service.  Id. at 14.

The service treatment records show that in February 1995, the Veteran complained of mild left ear pain and was assessed as having tonsillitis; tympanic membranes were clear bilaterally.  A February 2000 treatment record notes that the Veteran was still having trouble valsalving.  On examination of his ears, the left tympanic membrane had serous fluid in a diffuse light pattern.  The assessment was resolving upper respiratory infection.  

A March 2001 treatment record shows that the Veteran noted that he felt pressure in his ears, the left greater than the right.  Examination of the left ear showed partial tympanic membrane obstruction due to cerumen.  There was no Valsalva bilaterally.  The assessment was otitis media.  A later March 2001 treatment record notes that the Veteran was still not able to Valsalva.  The pain was no longer there but he still felt dizzy.  He was still working on the flight line and indicated that when he tried to clear his ears he "feels it coming out of his eye orbits."  

In April 2001, the Veteran was seen for complaints of "popping" in the left ear with dizziness.  He noted that on a commercial airline about one and a half years ago, he felt severe pressure in the left ear then heard a hissing sound.  Since then he had had increased complaints of congestion and dizziness after landing.  

A September 2002 treatment record shows the Veteran felt dizzy and tired.  An October 2002 treatment record notes the Veteran had complaints of pain in the left ear radiating down to the neck.  He also had drainage from the ear of clear fluid.  It was noted that he was having trouble valsalving.  The tympanic membranes appeared normal but the left ear was itching.

After the Veteran's separation from service, a March 2010 VA outpatient treatment record notes complaints of left ear pain with the use of a CPAP machine.

A September 2011 VA audiology examination notes the Veteran's report of his left eardrum bursting while flying during service.  He reported difficulty hearing.  Examination of the left middle ear was normal.  An October 2011 VA sinus examination also noted that examination of the tympanic membranes was intact.  In addition a June 2012 VA audiology examination noted clear external auditory canals with tympanic membranes viewed.

In November 2012, the Veteran underwent an independent medical examination.  It was noted that while in the Air Force the Veteran had some episodes of flying high and low with popping in his nose and ears.  It was noted that while in the Coast Guard he was a flight mechanic and did a lot more flying with more sudden changes in altitude as a drop master.  It was further noted that while in the Coast Guard he developed dizziness, vertigo, and ringing in his ears, and that he continued to have popping in his ears and dizziness.  The examining physician diagnosed the Veteran with Meniere's disease with vertigo and determined that based on his review of the medical and/or service records, his education training, experience, and reasonable medical probability and certainty, that this diagnosis was due to and a consequence of the Veteran's military service.  

There are no other medical opinions of record addressing the Veteran's complaints of left ear damage with dizziness. 

The service treatment records are consistent with the Veteran's complaints, as noted during the Board hearing, as they show the Veteran experienced problems with Valsalva in service, had complaints of left ear pain and popping during flights with dizziness, and was diagnosed with otitis media.  

Moreover, the Board observes that the Veteran has attested to his long-standing symptoms of left ear popping, pain, and dizziness, which, as a lay person, he is competent to report. Jandreau v. Nicholson, 492 F.3d 1372 (2007) (lay evidence can be competent to establish diagnosis of a condition when a layperson is competent to identify the medical condition, or reporting a contemporaneous medical diagnosis, or the lay testimony describing symptoms supports a later diagnosis by a medical professional).  Further, the Board considers the Veteran's assertions of a continuity of symptoms in his left ear since service to be credible in the absence of any probative evidence expressly negating those assertions.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006) (finding that lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence). 

In addition, the examining physician in November 2012 examined the Veteran, reviewed the Veteran's medical history, and found that he had Meniere's disease with vertigo, which was related to his military service based on the findings in the service treatment records and the Veteran's complaints, which the Board accepts as competent and credible evidence of continued symptoms since service.  The probative value of this medical opinion is high, as the examiner was fully-informed of the Veteran's medical history, the opinion was fully-articulated, and a reasoned analysis was provided.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303-04 (2008).  There also is no opinion to the contrary.   

The medical evidence establishes that the Veteran has experienced left ear pain, popping, dizziness, otitis media and inability to Valsalva in service; he has complained of left ear pain and dizziness since service; he is currently diagnosed with Meniere's disease with dizziness; and a physician has related the Veteran's diagnosis to his military service with supporting rationale and review of pertinent records.  When, after consideration of all evidence and material of record in a case, there is an approximate balance of positive and negative evidence regarding any material issue, the benefit of the doubt in resolving each such issue shall be given to the claimant. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990) (holding that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail.").  Thus, following a full review of the record, and applying the benefit of the doubt doctrine, all doubt is resolved in favor of the Veteran.  See 38 C.F.R. § 3.102.  Therefore, the Veteran's claim for service connection for left ear damage with dizziness (diagnosed as Meniere's disease with vertigo) is granted.

B.  Sinusitis

The Veteran also seeks service connection for sinusitis, which he relates to the incident described above with respect to the left ear damage claim, wherein he felt a pain on the left side in his forehead and behind his eye from the pressurization of the aircraft in service.  See February 2014 Board Hearing Transcript, p. 12.  He recalled that something popped inside his head that let the pressurization out and he could taste the blood in his mouth and his nose was bleeding.  Id.  After this he indicated that he started to have sinus problems and has continued to have sinus problems since his service.  Id. at 13-14.  He recalled that he was treated probably three or four times a year with antibiotics for his sinusitis while in service.  Id. at 32.

The service treatment records show that in October 1994, the Veteran was assessed as having sinusitis.  In February 1995 the Veteran had complaints of sore throat and fever, frontal headache, and productive cough with green sputum.  On physical examination the sinuses were non-tender but the nose had edema and mild erythema.  The Veteran was assessed as having tonsillitis.  

In February 2000 the Veteran had complaints of coughing and congestion.  The sinuses were non-tender to palpation.  The Veteran was assessed as having resolving upper respiratory infection.

A March 2001 treatment record shows that the Veteran had symptoms of nasal congestion, runny nose, cough, and pressure and itchiness in ears.  On objective evaluation the Veteran appeared ill and had a nasally sound.  He was tender to palpation in the left maxillary sinus and head tilt increased the pressure.  Examination of the nose showed edema and mucopurulent discharge.  The assessment was otitis media.  A later March 2001 treatment record shows continued complaints of congestion and sinus pressure, as well as post nasal drip and cough.  The impression was clinical sinusitis and the Veteran was prescribed amoxicillin.  A March 2001 treatment record after this shows that the Veteran's sinusitis was resolving.  However, an April 2001 follow-up treatment record also shows an assessment of left maxillary and frontal sinusitis.  The Veteran was prescribed augmentin.

An October 2002 treatment record notes that the Veteran had sinus problems since July 2002 and also had a history of sinus problems.  He complained of frontal headache, runny nose, and mild cough without mucus.  He was assessed as having an upper respiratory infection.

After service, the Veteran underwent a VA examination in October 2011, in which the Veteran stated that his sinus problems had existed for 10 years and were constant.  He noted that he was incapacitated as often as three times per year lasting for five days each, and that he experienced headaches.  Physical examination showed sinusitis present at frontal, maxillary, and ethmoid with tenderness.  There was no purulent discharge from the nose.  The sinus x-ray was within normal limits.  The examiner determined that the Veteran's sinus condition was at least as likely as not due to the diagnosis of sinusitis during military service.

The Veteran also underwent an independent medical examination in November 2012.  The examining physician noted that the Veteran developed severe sinusitis in service in his forehead and cheeks with drainage from his nose.  Since then he reportedly had chronic drainage in the back of his throat, intermittent chest congestion, and terrible breath.  He reportedly still had severe sinus problems with a lot of pain in his nose and behind his cheeks and forehead.  He also had drainage, which was usually a yellowish color, but sometimes greenish and had been on frequent antibiotics.  The examiner diagnosed the Veteran with acute and chronic pansinusitis of the ethmoid, frontal, maxillary, and sphenoid sinuses.  The physician noted that the sudden air pressure changes, especially in the Coast Guard, caused sudden movement of air in the sinuses, which irritated his sinuses resulting in acute infections, which had continued into a chronic infectious state.  The physician further noted that while VA had denied the Veteran's sinusitis claim because x-rays were negative, a diagnosis was made by the observation of the objective findings of his face from the heat of the sinuses on the frontal and maxillary areas.  The physician further noted that the changes and pus seen in the Veteran's nose and change and hypertrophy of the lymphoid follicles in the back of the pharynx were consistent with chronic drainage from his sinuses.  It was determined that the Veteran's symptoms were classical for chronic sinusitis and that the sinusitis was as likely as not due to and a consequence of the Veteran's military service.

In reviewing the evidence of record, the evidence shows the Veteran's competent and credible statements concerning chronic symptoms of sinusitis in service and after service, a diagnosis of sinusitis in service and after service, and two medical opinions relating the Veteran's present sinusitis to his military service.

Any remaining doubt is resolved in favor of the Veteran.  Service connection for sinusitis is warranted.

C.  Sleep Apnea

The Veteran seeks service connection for sleep apnea.  He testified that he was having trouble with daytime sleepiness and tiredness in service but he never went to sick call because he did not know about sleep apnea.  See February 2014 Board Hearing Transcript, p. 30.  He further indicated that he was told by his ex-wife that he would stop breathing at night and also noticed that his stamina decreased in service.  Id.

The service treatment records are negative for any findings of sleep apnea, which is consistent with the Veteran's reports that he never went to sick call for his symptoms.

After service, a March 2010 VA outpatient treatment record shows an assessment of chronic obstructive sleep apnea with intolerance to CPAP due to his nose plugging.  

A November 2012 independent medical examination also shows a diagnosis of sleep apnea.  It was noted that the Veteran continued to have to use a CPAP machine but would still fall asleep if he sat down.  He reportedly was tired all the time and it was difficult for him to concentrate or think.  The physician determined that the chronic drainage from his nose, the change in his throat, and hypertrophy of the lymphoid follicles in his throat had significantly contributed to and caused his sleep apnea requiring the CPAP machine.  Thus, it was the physician's medical opinion that the diagnosed sleep apnea was as likely as not due to and a consequence of the Veteran's military service.

Similar to the left ear damage and sinusitis claims, the Board observes that the Veteran has attested to his long-standing symptoms of daytime sleepiness, stopping breathing at night, and decreased stamina in the military and since military service, which, as a lay person, he is competent to report. Jandreau v. Nicholson, 492 F.3d 1372 (2007) (lay evidence can be competent to establish diagnosis of a condition when a layperson is competent to identify the medical condition, or reporting a contemporaneous medical diagnosis, or the lay testimony describing symptoms supports a later diagnosis by a medical professional).  Further, the Board considers the Veteran's assertions of a continuity of symptoms regarding his sleepiness and lack of stamina since service to be credible in the absence of any probative evidence expressly negating those assertions.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006) (finding that lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence). 

In addition, the examining physician in November 2012 examined the Veteran, reviewed the Veteran's medical history, and found that he had sleep apnea, which was related to his military service based on the findings in the service treatment records and the Veteran's complaints, which the Board accepts as competent and credible evidence of continued symptoms since service.  The probative value of this medical opinion is high, as it was fully-informed of the Veteran's medical history, the opinion was fully-articulated, and a reasoned analysis was provided.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303-04 (2008).  There also is no opinion to the contrary.   

The record shows the Veteran's competent and credible complaints of daytime sleepiness, stopping breathing at night, and decreased stamina in service and after service; he is currently diagnosed with sleep apnea; and a physician has related the Veteran's diagnosis to his military service with supporting rationale and review of pertinent records.  When, after consideration of all evidence and material of record in a case, there is an approximate balance of positive and negative evidence regarding any material issue, the benefit of the doubt in resolving each such issue shall be given to the claimant. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990) (holding that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail.").  Thus, following a full review of the record, and applying the benefit of the doubt doctrine, all doubt is resolved in favor of the Veteran.  See 38 C.F.R. § 3.102.  Therefore, the Veteran's claim for service connection for sleep apnea is granted.

D.  Pseudofolliculitis Barbae

The Veteran testified that in basic training they made him shave every day, which would result in irritating bumps on his face.  See February 2014 Board Hearing Transcript, p. 20.  So he was given a shaving waiver so that he could go several days between shavings.  Id. at pp. 20-21  He further testified that he still got shave bumps if he shaved every day and that the condition had been constant since military service.  Id. at 21.

The service treatment records show that examination of the Veteran's skin at his enlistment examination in August 1991 was normal.  In July 1992 the Veteran was noted as having pseudofolliculitis barbae and continued to receive treatment through August 1992. 

After service the Veteran underwent a VA examination in February 2013 to address the skin.  It was noted that the Veteran had a history of pseudofolliculitis barbae with symptoms starting in 1992.  The Veteran stated that the condition began from shaving irritation.  After examining the Veteran, the examiner determined that there was no pathology to render a diagnosis.  The examiner found that Veteran's claimed condition was less likely than not incurred in or caused by service, as the examiner was not able to see any present skin irritation due to the Veteran's beard.

In November 2012, the Veteran underwent an independent medical examination, which noted that while in the Air Force shaving caused large bumps on his face.  The Veteran reportedly had to wear a beard and had never really been able to shave since then.  The examining physician found that the Veteran's frequent shaving in service resulted in pseudofolliculitis barbae and skin changes from scarring on his face.  On physical examination the physician determined that the Veteran had pseudofolliculitis barbae and a beard, as well as some scarring from the shaving that he did in the Air Force before having to stop shaving.  It was the physician's medical opinion that the Veteran's pseudofolliculitis was as likely as not due to and a consequence of the Veteran's military service.  The probative value of this medical opinion is high, as it was fully-informed of the Veteran's medical history, the opinion was fully-articulated, and a reasoned analysis was provided.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303-04 (2008). 

In reviewing the evidence of record, the evidence shows the Veteran's competent and credible statements concerning chronic symptoms of pseudofolliculitis barbae in service and after service, a diagnosis of pseudofolliculitis barbae in service and after service, and an informed medical opinion with clear analysis and rationale for the opinion relating the Veteran's present pseudofolliculitis to his military service.  While the VA examiner in February 2013 determined that the Veteran did not have pseudofolliculitis, it appears that the examiner did not actually examine the Veteran's skin due to the Veteran's beard, or consider the Veteran's competent and credible statements regarding continued symptoms since service.  Therefore, the opinion of the November 2012 physician is much more probative than the February 2013 VA medical opinion.

Any remaining doubt is resolved in favor of the Veteran.  Service connection for pseudofolliculitis is warranted.


ORDER

Entitlement to service connection for left ear damage with dizziness (diagnosed as Meniere's disease with vertigo) is granted.

Entitlement to service connection for sinusitis is granted.

Entitlement to service connection for sleep apnea is granted.

Entitlement to service connection for pseudofolliculitis barbae is granted.


REMAND

The Veteran's service connection claim for right ear hearing loss was denied, as the audiological examinations of record have demonstrated that he does not have right ear hearing loss for VA purposes.  However, the Veteran testified at the February 2014 Board hearing that his hearing loss had worsened since he was last evaluated for compensation and pension purposes in June 2012.  See February 2014 Board Hearing Transcript, p. 6.  Therefore, the Veteran should be scheduled for another VA audiology examination to determine if he now has a right ear hearing loss disability for VA purposes.

Accordingly, the case is REMANDED for the following action:

1. Ask the Veteran to identify any additional treatment he has received for his hearing loss.  Make efforts to obtain any records identified by the Veteran.  

2.  Schedule the Veteran for another VA audiological examination to determine the nature and etiology of his current right ear hearing loss.  The claims file and a copy of this remand must be made available to, and reviewed by, the examiner in conjunction with the examination.  The examiner must note that the claims file was reviewed. Any and all indicated studies and tests should be completed. 

The examiner must address whether the Veteran has a current right ear hearing loss disability. 

If so, the examiner must provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that any right ear hearing loss disability had its onset in service or is otherwise related to active service, including exposure to acoustic trauma in service. 

In making this assessment, the examiner should note the following:

(a)  The Veteran's military occupational specialties involving exposure to hazardous noise; 

(b)  The Veteran's competent statements regarding continued symptoms since service;

(c)  The lay statements submitted by the Veteran's wife attesting to his hearing loss over the years; and

(d) That the absence of in-service evidence of a hearing disability during service is not always fatal to a service connection claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

 The Veteran has contended that he had noise exposure in service.  The Veteran is competent to attest to factual matters of which he has first-hand knowledge.

A complete rationale for any opinion expressed must be provided. 

3.  Thereafter, readjudicate the claim.  If the benefit sought remains denied, issue a Supplemental Statement of the Case to the Veteran and provide an opportunity for the Veteran to respond.  The case should then be returned to the Board for review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


